DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 5/26/2022, has been entered and made of record. Claims 1,2, and 4-13 are pending in the application.

2.	Applicant’s amendment to claim 6 has overcome the Examiner’s rejection under 35 U.S.C. 112(b). 

3.	The Examiner notes the change of “driving module” to “driving member” in claims 1,4,5,8,9, and 11. The Examiner submits that “member” is likely to be considered to a generic placeholder. Regardless, this amendment does not change the Examiner’s conclusion regarding this functional limitation – that is, that it does not invoke interpretation under 35 U.S.C. 112(f).   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims, 
…
8. (Currently Amended) A middle frame assembly, comprising a retractable functional assembly, wherein the retractable functional assembly is configured to be installed to a frame of an intelligent terminal and electrically connected to a control unit of the intelligent terminal, and the retractable functional assembly comprises:
a main body comprising a rotatable end and a free end, the rotatable end being
rotatably connected to the frame of the intelligent terminal, and the free end being
configured to rotate into or out of the frame of the intelligent terminal;
a camera module provided on the main body and configured to move with the main body; and
a driving member configured to drive the main body to move, wherein when the driving member [[le ]]drives the rotatable end to rotate in such a manner that the free end rotates out of the frame of the intelligent terminal, the camera module is exposed from the frame of the intelligent terminal, and when the driving member drives the main body to rotate in such a manner that the free end rotates into the frame of the intelligent terminal, the camera[   ]]module is hidden in the frame of the intelligent terminal;
and
wherein the middle frame assembly comprises the frame, the frame is provided with a receiving groove, and the main body of the retractable functional assembly is rotatably installed in the receiving groove, and
wherein the rotatable end of the main body is provided with an elastic rotation shaft, the
elastic rotation shaft comprises a connecting portion and bent portions respectively provided at
two sides of the connecting portion, the bent portions are elastically connected to the connecting portion, and each of the bent portions is provided with a respective connecting protrusion.
	…

Allowable Subject Matter
Claims 1,2, and 4-13 are allowed, and the following is the Examiner’s statement of reasons for allowance: Independent claims 1,8, and 11 have been amended to include the limitations of allowable claim 3. Therefore, the Examiner reiterates the reasons for indicating allowable subject matter of claim 3 in the Office action dated March 2, 2022 as the reasons for allowance of claims 1,8, and 11. Additionally, Tsai et al. (US 2020/0177779) discloses a camera assembly for a smartphone that extends from and retracts into a smartphone housing. The assembly includes what can be construed as a free end and rotatable end, where the rotatable end includes an elastic rotation shaft. However, at the rotatable end with the elastic rotation shaft, Tsai et al. fails to disclose bent portions, including respective connecting protrusions, elastically connected to a connecting portion. Claims 2,4,9,10,12, and 13 are allowed because they depend on either claim 1,8, or 11; the reasons for allowance of claims 5-7 can be found in the 3/2 Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/4/2022